Citation Nr: 0727641	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, a VA examiner opined that the veteran's 
current back disorder was not caused by or the result of the 
back strain suffered in service.  This conclusion was based 
on the veteran's service medical records and on the 
examiner's own physical examination of the veteran in July 
2003.  The examiner found the degenerative changes in the 
veteran's back to be consistent with those found in 
individuals of the same age as the veteran.  The examiner 
also found these changes to be multilevel and therefore not 
in line with one specific injury more than 40 years ago.  The 
examiner also noted that the veteran had his back surgery in 
1975, which would have been more than 12 years after the in-
service accident.

Since the VA examiner's August 2005 opinion was rendered, the 
veteran has submitted additional evidence that is pertinent 
to his claim.  This evidence includes a July 1972 medical 
record discussing the veteran's back problems and letters 
from the physicians who treated the veteran in the 1970s.  
This new evidence also includes a couple of letters that, to 
varying degrees, support the veteran's contention that there 
may be a link between his in-service back injury and his 
current back disability.  The Board believes that this 
evidence should be reviewed by the VA examiner who provided 
the August 2005 opinion.  Therefore, a remand is warranted so 
that the veteran's complete claims file may be reviewed and 
an etiology opinion may be rendered.  See 38 C.F.R. § 
3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Arrangements should be made for the 
veteran's claims file to be reviewed by 
the VA examiner who conducted the July 
2003 VA spine examination and rendered the 
August 2005 opinion.  The examiner is 
specifically requested to review the 
entire claims file, paying careful 
attention to the evidence that has been 
added to the record since his August 2005 
opinion was written.  Review of the claims 
file should be noted in the examiner's 
opinion.  

If the same examiner is not available, the 
veteran should be scheduled for an 
examination with an examiner who is 
qualified to determine the nature and 
etiology of the veteran's current back 
disability.  The claims folder should be 
made available to the examiner for review 
before any examination; the examiner must 
indicate that the claims folder was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current back disability 
originated in service, was aggravated 
during service, or is otherwise 
etiologically related to service.  The 
examiner's report should specifically 
discuss the evidence that was not of 
record in August 2005, including the July 
1972 medical record and the letters that 
were written by the veteran's private 
physicians.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



